Citation Nr: 0433848	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of post-prostatectomy radiation treatments.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from March 1951 to December 
1952. 

In July 2000, the RO received the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for urinary tract residuals of post-
prostatectomy radiation treatments (claimed as burning of the 
bladder).  In a July 2002 rating decision, the RO denied the 
claim.  The veteran disagreed with the July 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in March 2003.  

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2004, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2004).  A transcript 
of the hearing is associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the May 2004 hearing, the veteran stated that he was 
seen in the urology department of the Cochran VA Hospital in 
St. Louis by a Dr. M.Y in March 2000, and by Dr. Vhu in March 
2001.  The veteran also submitted a letter in May 2001 
stating that Dr. Vhu [spelled as Dr. Zhu], at the Cochran 
Hospital told him in March 2001 that the nerves in his 
bladder were "burnt," and wouldn't expand or contract.
See pages 8-10 of the May 2004 hearing transcript

It appears that the March 2000 records of Dr. M.Y. have been 
obtained and associated with the claims folder; however, the 
Board can find no records from Dr. Vhu or Dr. Zhu from March 
2001.  The veteran has indicated that these records are 
important to his claim.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board also notes that, at page 12 of the hearing 
transcript, the veteran identified treatment records from the 
Indianapolis VA Medical Center from June, July, August, and 
September of 1998.  It appears that those records have been 
obtained and included in the claims folder.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should undertake all necessary 
development to obtain and associate with 
the veteran's VA claims folder all 
pertinent records from the Cochran VA 
Hospital in St. Louis reflecting 
treatment by Dr. Vhu (or Zhu) of Urology.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the veteran and his representative 
should be so notified.

2.  If additional records are obtained, 
VBA should review the evidence of record 
and readjudicate the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151.  If the claim remains 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case.  The case should then be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




